DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated August 2, 2021 directed to the Non-Final Office Action dated May 7, 2021.  Claims 1-17 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant amended independent claim 1 to recite “the authorization message being sent prior to a placement of the wager amount on the requested 
The closest support the examiner could find is:
When a player places a wager on the game on their client device via the GOS supported interface 284, the game outcome server 201 may generate a random outcome and may determine a win or loss including the incremental change to the player's balance as a result of the win or the loss. Next, the game outcome server 201 may report the result of the game including the change to the player's balance to the player management server 200 via the transaction services 295. The player management server may check the player's balance to ensure that the player has sufficient funds to place the wager and that the account is in good standing (the account is active, any wagering limits are not exceeded, the session is still valid).  (Specification [0131])
In particular, the player places a wager on a game.  The game outcome server generates an outcome and reports the result and the change to the player’s balance to the player management server.  The player management server checks the balance to ensure the player has sufficient funds to place the wager.  
The specification further states:
In one embodiment, the plug-in 272 may accept data passed by the transaction node 272, using an API call associated with the transaction node, such as a SendGameTransaction operation. Then, the plug-in 274 may validate and store the data in database 259. For example, the plug-in may invoke a secure query language (SQL) statement to validate and store the data in the database 259. As is described below, the SQL statement may implement a number of logical steps that determine whether the transaction is to be validated and stored. In one embodiment, the transaction service node 297 may rely on the plug-in 274 to validate each game transaction as part of the commit operation. The commit operation may include but is not limited logic to confirm that the player has sufficient funds to have placed the wager, has an active account, and has not reached any betting limits.  (Specification [0139])
Of particular note is the language that states “The commit operation may include but is not limited logic to confirm that the player has sufficient funds to have placed the wager”.  This language suggests that the validation of transactions includes a confirmation that the player has sufficient funds to have placed the wager.  This appears to be accomplished after the wager has been placed rather than before.  Independent claim 7 was amended to recite similar language and is similarly rejected.  Claim 13 recites similar language and is similarly rejected.  Dependent claims 2-6, 8-12, and 14-17 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paravia et al., US 6,508,710 B1 (hereinafter Paravia) in view of Olson, US 2004/0231018 A1 (hereinafter Olson).

Regarding Claim 1 (Currently Amended):  Paravia discloses a method comprising: 
maintaining a player balance (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, ... account balance [C18:34-53]; the automated gaming system in re-computing the finances can properly debit, earmark, or otherwise attach the player's account such that those funds can be committed to the wager that was made by player 118 [C13:17-24]);
sending first data to a remote client device that enables a client wagering game interface to be modified on a display of the remote client device (Paravia, interfaces to gaming server 104 can include, for example, a player interface and an administrative interface 116; player interface 114 provides an interface by which one or more players 118 can access gaming server 104 to browse the information available by gaming server 104, or to participate in activities offered by gaming server 104 [C6:38-48]; various players can access the automated gaming system from remote locations [C1:61-C2:5]);
determining whether to authorize a wager amount to be placed on a requested play of a wagering game, said determination being based on the player balance (Paravia, the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager; this safeguard ensures that a player 118 will not wager more than he or she has in his or her account on one or more games [C11:1-11]); and 
responsive to a determination to authorize the wager amount:

modifying the maintained player balance based on the second data associated with the requested play of the wagering game (Paravia, as the player makes wagers, the amount of the wager can be deducted from the player's account, thus ensuring that the system (or `house`) is covered for the wager [C8:55-C9:5]).
Paravia fails to explicitly disclose 
sending an authorization message to a game outcome server, the authorization message being sent prior to a placement of the wager amount on the requested play of the wagering game.
Olson teaches 
sending an authorization message to a game outcome server, the authorization message being sent prior to a placement of the wager amount on the requested play of the wagering game (Olson, the method of purchasing gaming action commences with the customer 12 contacting the merchant 14 who operates either an online sports book and/or casino; the customer 12 places his wager with the merchant 14 who in turn contacts the server POS/firewall 22 for approval of the customer's transaction [0047]; if the customer 12 is approved, the customer 12 and merchant 14 will be notified [0049]).
Paravia discloses a system and method for providing an automated gaming service allowing automated computation of wagers, payouts, and other gaming parameters (Paravia [Abstract]).  The automated gaming system can be implemented in an Internet or other network-type environment such that various players can access the automated gaming system from 
Paravia discloses a functional block diagram generally illustrating functionality of the automated gaming system according to one embodiment of the invention (Paravia [C5:60-C6:5]).  FIG. 1 is a functional block diagram and should not be interpreted to limit or dictate a particular structure or architecture for implementing an automated gaming system according to the invention (Paravia [C5:60-C6:5]).  Indeed, after reading this description, one of ordinary skill in the art will understand how to implement one or more aspects of the invention using a number of alternative structures, architectures, or configurations (Paravia [C5:60-C6:5]).
Paravia discloses an automated gaming system which includes a gaming server, gaming related data, and external interfaces (Paravia [C6:6-16]).  The gaming server, which can include one or more computer-based server systems, provides the primary functionality for the automated gaming system (Paravia [C6:6-16]).
Olson teaches a method of allowing a customer to place a wager on a gaming action with a merchant through an electronic transaction (Olson [Abstract]).  The method comprises establishing a deposit account for the customer with an escrow account provider (Olson [Abstract]).  Next, the wager for the gaming action is placed with the merchant (Olson [Abstract]).  The escrow account provider will then determine whether the wager is for casino action or sports book action (Olson [Abstract]).  Funds for the wager will be transferred from the deposit account of customer to a prescribed account of the escrow account provider depending on the type of wager (Olson [Abstract]).  Next, the merchant is notified that the funds for the wager have been transferred (Olson [Abstract]).  The escrow account provider will then verify that the merchant can cover the wager and as such will transfer funds for the wager from the 
Gaming networks can vary in their structure.  Some providers of games of chance may find it sufficient to have one server providing all services (e.g., gaming, accounting).  Larger gaming venues may have separate servers to adequately handle a larger number of networked gaming machines.  The size of the gaming venue can determine the type of network used.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager as disclosed by Paravia with a separate server POS and merchant computers contacting an escrow account server in order to approve a customer transaction as taught by Olson to ensure the customer has sufficient funds to make a wager.

Regarding Claim 2 (Previously Presented):  Paravia further discloses wherein the second data associated with the requested play of the wagering game comprises data associated with an adjustment to the maintained player balance, said adjustment being based on an award associated with a game outcome determined by the game outcome server for the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]).

Claim 3 (Previously Presented):  Paravia further discloses receiving, from the game outcome server, third data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 4 (Previously Presented):  Paravia further discloses receiving, from the remote client device, third data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 5 (Previously Presented):  Paravia further discloses sending third data to the game outcome server, said third data associated with a selection of the wagering game made on the remote client device (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 6 (Original):  Paravia further discloses wherein the remote client device is selected from the group consisting of: a casino gaming machine, a personal computer, a set-top box, a mobile phone and a personal digital assistant (Paravia, the player's computer [C20:9-22]).

Claim 7 (Currently Amended):  Paravia discloses a method comprising:
maintaining a player balance (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, ... account balance [C18:34-53]; the automated gaming system in re-computing the finances can properly debit, earmark, or otherwise attach the player's account such that those funds can be committed to the wager that was made by player 118 [C13:17-24]);
sending first data to a game outcome server that establishes, based at least in part on the first data sent, a communication session with a remote client device (Paravia, player accounts can be established and players can be granted access to the system and to their accounts using, for example, user name and password techniques, or other access techniques [C2:6-12]; the automated gaming system presents a sign-on page to the player who is accessing the system. This can be thought of and even implemented as the equivalent to a log-on screen whereby a computer user is asked to enter his or her log-on information to access the system. In one embodiment, the sign-on page requests that the user enter his or her user name and designated password [C7:27-37]);
sending second data to the remote client device that enables a client wagering game interface to be modified on a display of the remote client device (Paravia, interfaces to gaming server 104 can include, for example, a player interface and an administrative interface 116. Player interface 114 provides an interface by which one or more players 118 can access gaming server 104 to browse the information available by gaming server 104, or to participate in activities offered by gaming server 104 [C6:38-48]; various players can access the automated gaming system from remote locations [C1:61-C2:5]);
authorizing a wager amount to be placed on a requested play of a wagering game, said authorizing being based at least upon the maintained player balance (Paravia, the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager; this safeguard 
receiving, from the game outcome server, third data associated with the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]); and
modifying the maintained player balance based on the third data associated with the requested play of the wagering game (Paravia, as the player makes wagers, the amount of the wager can be deducted from the player's account, thus ensuring that the system (or `house`) is covered for the wager [C8:55-C9:5]).
Paravia fails to explicitly disclose
prior to a placement of the wager amount on the requested play of the wagering game, sending an authorization message to the game outcome server.
Olson teaches 
prior to a placement of the wager amount on the requested play of the wagering game, sending an authorization message to the game outcome server (Olson, the method of purchasing gaming action commences with the customer 12 contacting the merchant 14 who operates either an online sports book and/or casino; the customer 12 places his wager with the merchant 14 who in turn contacts the server POS/firewall 22 for approval of the customer's transaction [0047]; if the customer 12 is approved, the customer 12 and merchant 14 will be notified [0049]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager as disclosed by Paravia with a separate server POS and merchant computers contacting an escrow account server in order to approve a customer transaction as taught by Olson to ensure the customer has sufficient funds to make a wager.

Regarding Claim 8 (Previously Presented):  Paravia further discloses wherein the data associated with the requested play of the wagering game comprises third data associated with an adjustment to the maintained player balance, said adjustment being based on an award associated with a game outcome determined by the game outcome server for the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]).

Regarding Claim 9 (Previously Presented):  Paravia further discloses receiving, from the game outcome server, fourth data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 10 (Previously Presented):  Paravia further discloses receiving, from the remote client device, fourth data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 

Regarding Claim 11 (Previously Presented):  Paravia further discloses sending data to the game outcome server, said fourth data associated with a selection of the wagering game made on the remote client device (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 12 (Original):  Paravia further discloses wherein the remote client device is selected from the group consisting of: a casino gaming machine, a personal computer, a set-top box, a mobile phone and a personal digital assistant (Paravia, the player's computer [C20:9-22]).

Regarding Claim 13 (Currently Amended):  Paravia discloses a method of operating a system, said method comprising: 
maintaining, by a processor, a player balance (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, ... account balance [C18:34-53]; the automated gaming system in re-computing the finances can properly debit, earmark, or otherwise attach the player's account such that those funds can be committed to the wager that was made by player 118 [C13:17-24]);
determining, by the processor, whether to authorize a wager amount to be placed on a requested play of a wagering game, said determination being based on the maintained player balance (Paravia, the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the 
responsive to a determination to authorize the wager amount:
thereafter, receiving, from the game outcome server, first data associated with the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]), and
modifying, by the processor, the maintained player balance based on the received first data associated with the requested play of the wagering game (Paravia, as the player makes wagers, the amount of the wager can be deducted from the player's account, thus ensuring that the system (or `house`) is covered for the wager [C8:55-C9:5]).
Paravia fails to explicitly disclose
sending an authorization message to a game outcome server that is distinct from the processor, said authorization message indicating that the wager amount to be placed on the requested play of the wagering game is authorized.
Olson teaches 
sending an authorization message to a game outcome server that is distinct from the processor, said authorization message indicating that the wager amount to be placed on the requested play of the wagering game is authorized (Olson, the method of purchasing gaming action commences with the customer 12 contacting the merchant 14 who operates either an online sports book and/or casino; the customer 12 places his wager with the merchant 14 who in turn contacts the server POS/firewall 22 for approval of the customer's transaction [0047]; if the customer 12 is approved, the customer 12 and merchant 14 will be notified [0049])
claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager as disclosed by Paravia with a separate server POS and merchant computers contacting an escrow account server in order to approve a customer transaction as taught by Olson to ensure the customer has sufficient funds to make a wager.

Regarding Claim 14 (Previously Presented):  Paravia further discloses wherein the first data associated with the requested play of the wagering game comprises data associated with an adjustment to the player balance, said adjustment being based on an award associated with a game outcome determined by the game outcome server for the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]).

Regarding Claim 15 (Previously Presented):  Paravia further discloses receiving, from the game outcome server, second data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 16 (Previously Presented):  Paravia further discloses receiving, from a remote client device that is distinct from the processor, second data relating to the wager 

Regarding Claim 17 (Previously Presented):  Paravia further discloses sending second data to the game outcome server, said second data associated with a selection of the wagering game made on a remote client device (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues 
Applicant respectfully disagrees and reiterates that modifying Paravia with Holch improperly changes the principal operation of Paravia because Paravia explains that the gaming server 104 “provides the primary functionality for the automated gaming system” such that one of ordinary skill in the art would recognize that modifying Paravia to strip this functionality from the gaming server 104 improperly changes the principal operation of Paravia by no longer granting the gaming server 104 such primary functionality for the automated gaming system. In other words, since the gaming server 104 itself controls the sporting event wagering and payoff computations of the automated gaming system of Paravia and since Paravia does not include other non-gaming server components communicating with the gaming server to provide the sporting event wagering offered by the automated gaming service, the attempted modification of Paravia with Holch is improper.  (Response [p. 6])
The examiner does not find this argument persuasive.  As stated previously, Paravia explicitly states that the gaming server can include one or more computer-based server systems (Paravia [C6:6-16]).  Thus, separating the functions that may be performed by the gaming 
Applicant responds:  
Regarding the Office’s position indicated in the Response to Arguments that “Paravia explicitly states that the gaming server can include one or more computer-based server systems (Paravia [C6:6-16]). Thus, separating the functions that may be performed by the gaming server in Paravia into separate server systems does not improperly change the principal operation of Paravia’, Applicant submits that the entire sentence referred to by the Office reads “[g]laming server 104, which can include one or more computer-based server systems, provides the primary functionality for the automated gaming system of the present invention.” As such, even if the singular gaming server 104 of Paravia is divided into multiple gaming servers, Paravia maintains (as stated in the very sentence cited by the Office) that the primary functionality of the gaming server(s) remain with the gaming server(s). Accordingly, while Paravia provides an automated gaming service to one or more players wherein player accounts can be established and players can be granted access to the system and to their accounts (see Abstract), since the gaming server 104 (either as a singular computer-based server system or as multiple computer-based server systems) both interfaces with the player interface 114 and the administrative interface 116, and also offers the activities for the players to participate in (see col. 6, line 6 to line 48), modifying Paravia with Holch as suggested by the Office (i.e., employing a separate account server and game server) is contrary to the express disclosure of Paravia and thus contrary to the principle of operation of Paravia.  (Response [pp. 6-7])
The examiner does not agree with applicant’s interpretation.  According to Paravia, “gaming server 104 executes or runs one or more software programs or modules utilized in carrying out the functionality associated with the automated gaming system” (Paravia [C6:6-16]).  One of ordinary skill in the art is familiar that gaming networks for large gaming establishments commonly split functions among a number of server systems, as expressly stated in Paravia.  The separation of primary gaming functionality and player account functionality is not a revolutionary new concept.  Separating these functions by combining them with Olson (rather than Holch as recited in the previous office action) is not unreasonable and would not change the principal operation of Paravia.  The examiner maintains that the combination of Paravia and Olson is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715